Eton, J.
I cannot concur in the judgment of the court in this case, and will briefly state the grounds of my dissent therefrom. The judgment of the court seems to be founded mainly upon the case of Cadle v. McLean, 48 Wis., 630. In that case ■ the contract under which McLean, the vendor, claimed the right to the possession of the logs there in controversy, provided expressly that the title to or right of property in the logs should'remain in him until the purchase money should be paid. The contract also reserved to McLéan the right of possession in terms, but it necessarily gave the actual possession of the property to the vendors of the plaintiffs, who were to cut the timber, run the logs to Stevens Point, and there cause them to be manufactured into lumber and shingles. Clearly, therefore, it was just such a contract as is *382described in chapter 113 of the laws of 1873 (R. S., 656, sec. 2317), and which is therein declared invalid as against all persons not parties thereto unless filed in the office of the proper ■town clerk The act of 1873 in terms includes all contracts of the character therein described. No exception is made. It may well be held, therefore, that it operated to amend the then existing statute, which provided for recording in the office of the district lumber inspector instruments affecting the ownership of logs, so as to require contracts of this peculiar class to ■be filed with the town clerk Hence, it would have been ■sufficient in Cadle v. McLean, supra (and the same result would have been reached), had we held as above indicated, without giving a construction to the then existing statute in respect to recording log contracts. The statute last mentioned is chapter 167 of 1864, sec. 12, as amended by chapter 259 of 1864, sec. 2, and chapter 57 of 1866, sec. 3 (Tay. Stats., 757, § 19). But we went further in that case, and held that the statute above cited is inapplicable to contracts in respect to logs entered into before the logs are cut. Subsequent reflection and investigation have convinced me that the statute ought not to be so restricted in its operation. The object of • the statute manifestly is, to enable persons dealing in logs readily to ascertain if logs marked with any particular mark are incumbered in any manner; and to this end the office of the district lumber inspector, with which such dealers are presumably in frequent communication, was thought by the legislature to be the most convenient and accessible place of record for all parties. The location of the pine lands of the state, mainly in regions sparsely settled, in which organized towns are frequently of large territorial extent, and the public offices therein difficult of access; and the nature of the lumber business, which cannot regard town lines, but must be carried on where the timber grows, and where there are rivers upon which to run the logs or lumber to a market,— rendered it necessary that some more convenient place than the office of *383a town clerk, or even a register of deeds, should be designated for the recording of log contracts. And so the legislature designated the lumber inspector’s office of the proper district as the place of record therefor, and enacted, in substance and effect, that the record of such an instrument in that office should be constructive notice of its contents to all the world.
Every reason for the enactment applies with as much force to contracts affecting logs, made before the logs are cut, as to those made after they have been cut. In either case the objects to be accomplished are, to protect persons not in possession who have an interest in logs marked with a particular mark,, and to enable persons proposing to purchase such logs to ascertain the true state of the title thereto. The principal reason (and in my opinion the only one worthy of much consideration) why we held that the statute does not apply to contracts made before the logs were cut, was that it contains a proviso to the effect that the instrument, to be entitled to record, must specify, not only the marks placed upon the logs, but also when they were out. It now seems to me that, in view of the manifest object and intention of the statute, we attached too much importance to this language. The clause was evidently inserted to facilitate the identification of the logs affected by the instrument; and that object can be attained as well by a statement in the contract of the time when they were to be cut, if not cut when the contract was made. I see no satisfactory reason why the contract before us in this case, which states when the logs are to be cut, is not within the statute, and a substantial compliance with its requirements. This view, in my opinion, accords best with the rules for the construction of statutes, and those relating to the effect to be given to provisos therein.
The contract under consideration is not for a conditional sale of the standing timber, as was the contract in Cadle v. McLean, and hence is not within chapter 113 of 1873, which controlled that case. Neither is it an ordinary chattel mortgage, *384for the legal title to the timber passed by virtue of it to the purchaser. The filing of the instrument in the town clerk’s office, therefore, was not authorized by any statute, and, had it been so filed, the filing would not have operated as constructive notice of its contents. Neither would the recording of it in the office of the register of deeds have been of any benefit to the vendor, although, while the timber remained standing, such record would have protected the purchaser. The vendor needed no protection until the timber was cut and became personal property, and a record in the register’s office would then have been entirely inoperative to give such protection. . Such a record would operate as constructive notice of the condition of the title to the realty alone, not of personal property severed therefrom.
This contract gives the vendor an equitable lien upon the logs as security for the purchase money of the timber; and unless the rights of the vendor can be protected as against third persons without actual notice of the contract, by recording the contract in the lumber inspector’s office, I am unable to perceive how they can be protected at all. It cannot, I think, be presumed that the legislature intended to exclude from the statute the important class of contracts to which this contract belongs* and thus deprive vendors of the means of giving constructive notice of their liens, which will bind all persons dealing with logs bearing the specified marks.
I think we shall best carry out the intention of the legislature, and at the same time give a reasonable construction to the language of the statute, by holding that the record of the contract in the office of the proper lumber inspector was constructive notice of its contents to the defendants, and that they purchased the logs in controversy subject to the lien of the vendor reserved in the contract. The circuit court so held. M.J opinion is that the judgment should be affirmed.
By the Gov/rt.— Judgment reversed, and cause remanded for a new trial.